PER CURIAM.
This appeal is from a general order denying a motion to vacate a judgment of condemnation in a garnishment proceeding.
It is sought to invoke a question of jurisdiction on the statement of the trial justice in a memorandum opinion that he thought section 2 of Law Rule 55 of the Supreme Court of the District to be controlling in this ease. It is insisted that a motion of this sort is not controlled by rule 55, and that therefore the order was without the jurisdiction of the court. The order is a general one, and can be sustained if there was any jurisdiction in the court to make such an order. It is conceded that the court had such jurisdiction. The mere statement in the memorandum opinion may be correct or incorrect, but it can have no effect upon the validity of the order. It may be a ease where the court entered a proper order and gave an improper reason therefor, but with this we are not concerned since appeal will not lie from an order denying a motion to vacate a judgment. Dante v. Bagby, 39 App. D. C. 516; Doyle v. District of Columbia, 45 App. D. C. 90.
This furnishes sufficient ground for dismissal of the appeal; but it also appears from the record that in another garnishment proceeding on the same judgment against the Merchants’ Bank & Trust Company the judgment was, “fully paid and satisfied by order of plaintiff’s attorneys.” The payment of the judgment leaves the question moot.
The appeal is dismissed, with costs.